Citation Nr: 1719304	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  12-27 652A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for respiratory insufficiency.

2. Entitlement to service connection for headaches.

3. Entitlement to service connection for hepatitis B.

4. Entitlement to service connection chronic lymphedema.

5. Entitlement to service connection for an acquired psychiatric disorder.

6. Entitlement to service connection for heart disease, to include hypertensive cardiovascular disease and hypertension.

7. Entitlement to increased evaluation for service-connected renal insufficiency, currently rated noncompensable.

8. Entitlement to a total disability rating based on individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 1969 and from August 1973 to March 1977.

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2011, December 2011, and March 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia and Atlanta, Georgia.

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

The issues of entitlement to service connection for bilateral hip disabilities, cervical and lumbar spine disabilities, and a right knee disability have been raised by the record in a September 2012 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for respiratory insufficiency, to include asthma, "bronchus," sleep apnea, and allergic rhinitis.  In correspondence dated April 2011, he stated that he has struggled with asthma, "bronchus," and allergic rhinitis since 1970.  He indicated that his problems might be related to his sleep apnea, which he believes he has had since service.  He reported having headaches, among other symptoms, due to his respiratory issues.  The Veteran has not been provided a VA examination in conjunction with his claim.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) (West 2014) and 38 C.F.R. § 3.159(c)(4) (2016).

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, the Veteran is competent to report his respiratory symptoms, to include the date of manifestation and the continuation of symptoms.  The Board also acknowledges an opinion provided by Dr. H.J., dated April 2010, which indicates that the Veteran has respiratory insufficiency related to service.  While Dr. H.J.'s opinion is not supported by rationale, the Board finds that the Veteran's lay statements, combined with Dr. H.J.'s opinion, render the evidence sufficient to trigger VA's requirement to provide a VA examination under 38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4) and McLendon, 20 Vet. App. 79.

Regarding the Veteran's claim of service connection for headaches, in his September 2012 notice of disagreement, he reported that he has had headaches since service, possibly related to respiratory illness.  Dr. H.J. also indicated that the Veteran's frequent headaches were related to service.  A VA examination has not been provided in this matter.  In light of the low threshold under McLendon, the Board finds that the Veteran's statements and the opinion from Dr. H.J. are sufficient to require a remand to allow for the scheduling of a VA examination to determine the nature and etiology of the Veteran's headaches.  Similarly, a remand is warranted for the claims for service connection chronic lymphedema and an acquired psychiatric disorder as Dr. H.J. opined that these disabilities are also related to service.

Regarding the claim of service connection for hepatitis B, treatment records most frequently show treatment and diagnoses referable to hepatitis C.  However, at times reference is made to hepatitis B.  It is unclear exactly what the appropriate diagnosis is based on the available records.  Moreover, Dr. H.J. has indicated a diagnosis of hepatitis B and a relationship between the disability and service.  Regarding hepatitis C, VA denied service connection for the disability in June 2002.  On remand, the RO should clarify whether the Veteran is claiming service connection for hepatitis B and/or C.  If he indicates that his claim is for or encompasses a claim of service connection for hepatitis C, appropriate notice of how to reopen previously denied claims must be provided.  Thereafter, the Veteran should be scheduled for a VA examination to determine whether the Veteran has a diagnosis of hepatitis B and/or C and to obtain an etiology opinion.

Regarding the claim of service connection for heart disease, to include hypertensive cardiovascular disease, the Veteran had a VA examination in November 2010; however, the examiner did not provide an etiology opinion for hypertensive cardiovascular disease.  Another examination was conducted in February 2012; however, the examiner addressed the etiology of hypertension, but did not address hypertensive heart disease and its relationship to service, to the Veteran's exposure to herbicides during service, and/or to the service-connected diabetes mellitus, type II.  The Board, therefore, must return this examination report as being inadequate for rating purposes.  38 C.F.R. § 4.2.  See generally Hampton v. Gober, 10 Vet. App. 481 (1997) (VA examination which does not contain an express finding regarding a disability for which an examination was requested is not sufficient to satisfy the duty to assist).

In addition to the service connection claims, the Veteran also seeks a separate compensable rating for renal insufficiency.  The rating criteria for renal dysfunction address edema and provide for a compensable rating when there is transient or slight edema.  See 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7541 (2016).  Clinical records dating from February 2008 indicate transient peripheral edema.  The June 2010 VA examiner indicated that peripheral edema was due to diabetic renal disease, congestive heart failure, and renal disease.  A November 2010 VA examination report indicates peripheral edema is a sign of congestive heart failure.  The August 2014 VA examiner found that the Veteran's renal insufficiency was asymptomatic.  Given the reports of edema throughout the pendency of the claim and since there is conflicting evidence as to whether it is due to the Veteran's service-connected renal insufficiency or his non-service-connected heart condition which is also on appeal, the Board finds a remand is necessary to clarify the etiology of the Veteran's edema.  In this regard, the Board acknowledges Mittleider v. West, 11 Vet. App. 181 (1998), holding that if it is medically determined that impairment attributable to nonservice-connected and service-connected conditions cannot be distinguished, the benefit-of-the-doubt doctrine requires that all such impairment be attributed to the service-connected disability.  The present situation is at present distinguishable; here evidence expressly finds that symptoms are attributable to a specific disease, only multiple findings are not in agreement.  Evidence here suggests that the symptoms are medically distinguishable, but clarification is required to determine which opinion is more probative.  

Finally, the development requested in connection with the foregoing claims could have bearing on whether an award of TDIU is proper.  Hence, this final issue is not yet ripe for appellate review and must be deferred pending readjudication of those other remanded claims.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that two or more issues are inextricably intertwined if the disposition of one claim could have a significant impact on the outcome of another).

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to clarify whether his claim for service connection for hepatitis is for hepatitis B or C or both.  If he indicates hepatitis C, issue appropriate notice informing him of the requirements for reopening previously denied claims and then adjudicate the claim.

2. Obtain and associate with the claims file updated VA treatment records.

3. Thereafter, schedule a VA examination to determine the etiology of the Veteran's respiratory insufficiency, to include asthma, bronchitis/sinusitis, sleep apnea, and allergic rhinitis.  The examiner must be provided access to the electronic claims file and must indicate review of the claims file in the examination report.

All necessary testing must be conducted and all respiratory disabilities must be noted.  The examiner should indicate whether the Veteran has had asthma, bronchitis, sinusitis, sleep apnea, and/or allergic rhinitis during the pendency of the claim.

For each respiratory disability diagnosed, the examiner must opine whether it is at least as likely as not (50 percent or greater probability) that the disability is related to service, to include exposure to herbicides.

The examiner should address the Veteran's lay statements regarding the initial manifestation of his symptoms during service and the opinion provided by Dr. H.J., dated April 2010, which indicates that the Veteran has respiratory insufficiency related to service.

The examiner must provide a complete rationale for any opinion provided. 

4. Schedule a VA examination to determine the etiology of the Veteran's reported headaches.  The examiner must be provided access to the electronic claims file and must indicate review of the claims file in the examination report.

All necessary testing must be conducted.

For any headache disability diagnosed, the examiner must opine whether it is at least as likely as not (50 percent or greater probability) that the disability is related to service.

The examiner should address the Veteran's lay statements regarding the initial manifestation of his symptoms during service and the opinion provided by Dr. H.J., dated April 2010, which indicates that the Veteran has frequent headaches related to service.

The examiner must provide a complete rationale for any opinion provided.  In other words, the examiner must explain his or her reasoning for each opinion, supported by the facts and medical principles.

5. Schedule a VA examination to determine the etiology of the Veteran's hepatitis.  The examiner must be provided access to the electronic claims file and must indicate review of the claims file in the examination report.

All necessary testing must be conducted and the examiner must indicate whether the Veteran has a valid diagnosis of hepatitis B as treatment records have noted diagnoses of both hepatitis B and C.

If the hepatitis B is found, the examiner must opine whether it is at least as likely as not (50 percent or greater probability) related to service.

The examiner should address any lay statements regarding the initial manifestation of his symptoms and the opinion provided by Dr. H.J., dated April 2010, which indicates that the Veteran has hepatitis B that is related to service.

The examiner must provide a complete rationale for any opinion provided.  In other words, the examiner must explain his or her reasoning for each opinion, supported by the facts and medical principles.

6. Schedule a VA examination to determine the etiology of the Veteran's chronic lymphedema.  The examiner must be provided access to the electronic claims file and must indicate review of the claims file in the examination report.

All necessary testing must be conducted.  

The examiner must opine whether it is at least as likely as not (50 percent or greater probability) that chronic lymphedema is related to service.

The examiner should address the Veteran's lay statements regarding the initial manifestation of his symptoms and the opinion provided by Dr. H.J., dated April 2010, which indicates that the Veteran has chronic lymphedema related to service.

The examiner must provide a complete rationale for any opinion provided.  In other words, the examiner must explain his or her reasoning for each opinion, supported by the facts and medical principles.

7. Schedule a VA examination to determine the etiology of the Veteran's acquired psychiatric disability.  The examiner must be provided access to the electronic claims file and must indicate review of the claims file in the examination report.

All necessary testing must be conducted.  

For each acquired psychiatric disorder diagnosed since June 2010, the examiner must opine whether it is at least as likely as not (50 percent or greater probability) that the disability is related to service.

The examiner must consider the Veteran's lay statements regarding the initial manifestation of his symptoms and should address the opinion provided by Dr. H.J., dated April 2010, which indicates that the Veteran has emotional difficulties related to service.

The examiner must provide a complete rationale for any opinion provided.  In other words, the examiner must explain his or her reasoning for each opinion, supported by the facts and medical principles.

8. Schedule a VA examination to determine the etiology of the Veteran's heart condition, to include hypertensive cardiovascular disease and hypertension.  The examiner must be provided access to the electronic claims file and must indicate review of the claims file in the examination report.

All necessary testing must be conducted and all cardiovascular disabilities noted.

For each cardiovascular disability diagnosed, to include hypertensive cardiovascular disease, the examiner must opine whether it is at least as likely as not (50 percent or greater probability) that the disability is related to service, to include exposure to herbicides during service; or, was caused by service-connected diabetes mellitus, type II with renal insufficiency and erectile dysfunction; or, has been aggravated (permanently worsened beyond the natural progression of the disease) by service-connected diabetes mellitus, type II with renal insufficiency and erectile dysfunction.

The examiner must consider the Veteran's lay statements regarding the initial manifestation of his symptoms and should address the opinion provided by Dr. H.J., dated April 2010, which indicates that the Veteran has hypertensive cardiovascular disease related to service.

In providing these opinions, the examiner must provide a complete rationale for any opinion provided.  In other words, the examiner must explain his or her reasoning for each opinion, supported by the facts and medical principles.

9. Schedule the Veteran for a VA examination to determine the current severity of his renal insufficiency.  The examiner must be provided access to the electronic claims file and must indicate review of the claims file in the examination report.

All necessary testing must be conducted and all symptoms documented in detail.  In the examination report, the examiner should indicate whether the transient edema noted since June 2010 has been due to the Veteran's service-connected renal insufficiency or his non-service-connected heart conditions.  

The examiner must provide a complete rationale for any opinion provided.  In other words, the examiner must explain his or her reasoning for each opinion, supported by the facts and medical principles.

10. The AOJ must ensure that the requested opinions are in compliance with the Board's directives.

11. After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


